     Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 1 of 52



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

FLOR PECINA                                 §
     Plaintiff                              §
                                            §
                                            §
V.                                          §       Civil Action No. 2:20-cv-54
                                            §       JURY
UNITED NATIONAL INSURANCE                   §
COMPANY                                     §
Defendant.                                  §


                                 INDEX OF DOCUMENTS


       1.   Plaintiff’s Original Petition (filed 08/25/19)

       2.   Defendant’s Original Answer (filed 02/24/20)

       3.   Defendant’s Notice of Removal (filed 02/24/20)




                                     EXHIBIT “A”



                                                1
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 2 of 52




                                   CAUSE NO.        /0-0Z77
 Flor Pecina,                                   §             IN THE DISTRICT COURT OF
                                                §
                      Plaintiff                 §
                                                §
 v.                                             §
                                                §                   Aransas COUNTY, TEXAS
 United National Insurance Company              §
                                                §
                      Defendant                 §
                                                §
                                                §                 - - - JUDICIAL DISTRICT
     PLAINTIFF'S ORIGINAL PETITION, REQUEST FOR DISCLOSURES,
REQUEST FOR PRODUCTION, INTERROGATORIES, REQUEST FOR ADMISSIONS
                        AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW PLAINTIFF Flor Pecina ("Plaintiff'') and files this Original Petition against

United National Insurance Company ("Defendant") and, in support of thereof, would respectfully

show the Court the following:

                 I.      DISCOVERY CONTROL PLAN AND MONETARY RELIEF




1.     Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 190.3.

2.     Plaintiff seeks monetary relief under $100,000.00, including damages of any kind,

penalties, costs, expenses, pre-judgment interest, and attorney's fees.   Tex. R. Civ. P. 47(c)(l).

Further, Plaintiff specifies that she seeks a maximum amount of damages that does not exceed the

sum or value of $74,000, exclusive of interest and costs. Removal would be improper because

there is no federal question. Plaintiff has not asserted any claims arising under the Constitution,

treaties or laws of the United States of America. 28 U.S. Code§ 1331. Further, removal would

be improper because federal courts lack subject matter jurisdiction over this action, as the matter


                                                    '2-
                                                    at   7-
                                                            ~D
                                                     '?__sia'lltv5J..
                                                              0            o'clock
                                                                                  ilQ
                                                                                  20 · - I
                                                                                         M
                                                                                                  1
     Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 3 of 52




in controversy does not exceed the sum or value of $75,000, exclusive of interest and costs. 28

U.S. Code § 1332.

                                  II.    CONDITIONS PRECEDENT

3.      Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedent to recovery

have been performed or have occurred.

                           III.     PARTIES, JURISDICTION AND VENUE

A.      PARTIES

4.      Plaintiff Flor Pecina is a Texas resident, who resides in 369 Hailey Rd., Rockport, Aransas

County, TX.

5.      Defendant United National Insurance Company is an insurance company doing business

in the State of Texas. Texas Commissioner of Insurance c/o Texas Department of Insurance, via

hand delivery 333 Guadalupe, Austin, Texas 78701, or via Certified Mail to Chief Clerk Office,

PO Box 149104, MC 112-2A, Austin, Texas 78714-9104, with the Commissioner I TDI

forwarding process to Three Bala Plaza East Suite 300 Bala Cynwyd, PA 19004 ..

B.      JURISDICTION .

6.      The Court has subject matter jurisdiction over this cause of action because it involves an

amount in controversy in excess of the minimum jurisdictional limits of the Court.

7.      The Court has both general and specific personal jurisdiction over Defendant. The Court

has general jurisdiction over Defendant, as Defendant has sufficient minimum contacts with and

within this State and has purposefully availed itself of the privilege of conducting activities within

this State, thus invoking the benefits, protections, and obligations of this State's laws. Defendant's

contacts with this State, which are continuous and systematic, include doing business in Texas,

selling and delivering insurance products in Texas, entering into contracts for insurance in Texas



                                                                                                    2
 Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 4 of 52




with Texas residents, insuring property located in Texas, underwriting insurance policies in Texas,

accepting policy premiums in Texas and adjusting insurance claims in Texas. This activity was

not the unilateral activity of another party or a third person.

8.      Defendant's contacts with Texas, relied upon by Plaintiff, were purposeful and were not

random, fortuitous, or attenuated, and are thus subject to the jurisdiction of this State in suits based

on its activities. The Court has jurisdiction over Defendant because: (1) Defendant purposefully

availed itself of the benefits of conducting activities in Texas, and (2) the cause of action arises

from or relates to those contacts or activities.

9.     The Court has specific jurisdiction over this matter as it involved the execution,

performance, and breach of a Texas insurance contract with Plaintiff, who is a Texas resident, with

regards to an insured risk and/or property located in Texas. As a matter of law, Defendant

conducted business in this State because, without limitation, Defendant conducted the business of

insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or

Insurance Code, in whole or in part in this State, against Plaintiff in Harris County, Texas.

Defendant has sufficient and/or minimum contacts with this State, and thus Plaintiff affirmatively

assert the Court's exercise ofjurisdiction over Defendant comports with "traditional notions of fair

play and substantial justice."

C.      VENUE

10.    Venue is proper in Aransas County because all or a substantial part of the events or

omissions giving rise to the claim occurred in Aransas County. Tex. Civ. Prac. & Rem. Code§

15.002(a)(I). The property subject to this dispute and which is owned by Plaintiff is located in

Aransas County. The insurance policy insuring the property was executed in Aransas County. The

damage to the property resulted from an event or occurrence in Aransas, County. The resulting



                                                                                                      3
 Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 5 of 52




insurance claim that was made by Plaintiff, the property inspection performed by Defendant, and

the denial and/or underpayment of the insurance claim by Defendant occurred in Aransas County.

                                  IV.   FACTUAL BACKGROUND

11.    Flor Pecina is a named insured under a property insurance policy issued by United National

Insurance Company. The policy number is ***2202.

12.    Hurricane Harvey caused major wind damage to thousands of homes in the Southeast

Texas area. Hurricane Harvey's winds were sufficient to cause damage as evidenced in this claim..

Thereafter, Plaintiffs subsequently filed a claim on her insurance policy.

13.    Defendant improperly denied and/or underpaid the claim.

14.    Defendant conducted a substandard investigation and inspection of the property, prepared

a report, which did not include all of the damages that were observed during the inspection, and

undervalued the damages observed during the inspection.

15.    Specifically, On August 28, 2017, Hurricane Harvey hit the Texas coast, which included

Aransas County. This resulted in roof and interior damage to Plaintiffs home. Specifically, the

storm lifted shingles on the roof, allowing water to enter the home. Thereafter, Plaintiff filed a

claim on her insurance policy.

16.    Defendant performed an outcome-oriented investigation of Plaintiffs claim. Defendant's

(improper) claims handling included Defendant's biased claims adjustment, and an unfair and

inequitable evaluation of Plaintiffs losses on the property.    In addition, Defendant's claims

handling included both an unreasonable investigation and underpayment of Plaintiffs claim.

                      V.         CAUSES OF ACTION AND ATTORNEY'S FEES

17.    Plaintiff incorporates the foregoing for all purposes.

A.     BREACH OF CONTRACT



                                                                                                4
 Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 6 of 52




18.    Plaintiff and Defendant entered into an insurance contract. Defendant breached this

contract by, without limitation, inadequately and/or improperly investigating Plaintiffs insurance

claim, wrongfully denying and/or underpaying the claim. Defendant damaged Plaintiff through

its actions and/or inactions described herein.

B.     PROMPT PAYMENT OF CLAIMS STATUTE

19.    Defendant's failure to pay for Plaintiffs loss-es and/ or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542. 051 et seq. of

the Texas Insurance Code.

20.    In addition to Plaintiffs claim for damages, Defendant's violation of the Tex. Insurance

Code entitles Plaintiff to interest and attorneys' fees as set forth in Section 542.060 of the Texas

Insurance Code.

C.     BAD FAITH

21.    Defendant is an insurance company and insured Plaintiffs property. Defendant is required

to comply with Chapter 541 of the Texas Insurance Code.

22.    Defendant violated Section 541.051 of the Texas Insurance Code by, without limitation:

        1. Making statements misrepresenting the terms and/or benefits of the policy.

23.    Defendant also violated Section 541.060 by, without limitation:

        1. Misrepresenting to Plaintiff a material fact or policy provision relating to coverage at

           issue;

       2. Failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of

           a claim with respect to which the insurer's liability had become reasonably clear;




                                                                                                   5
 Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 7 of 52




       3. Failing to promptly provide to Plaintiff a reasonable explanation of the basis in the

           policy, in relation to the facts or applicable law, for the insurer's denial of a claim or

           offer of a compromised settlement of a claim;

       4. Failing within a reasonable time to affirm or deny coverage of a claim to Plaintiff or

           submit a reservation of rights to Plaintiff; and/or

       5. Refusing to pay the claim without conducting a reasonable investigation with respect

           to the claim;

24.    Defendant violated Section 541.061 by, without limitation:

       1. Making an untrue statement of material fact;

       2. Failing to state a material fact necessary to make other statements made not misleading

           considering the circumstances under which the statements were made;

       3. Making a statement in a manner that would mislead a reasonably prudent person to a

           false conclusion of a material fact;

       4. Making a material misstatement of law; and/or

       5. Failing to disclose a' matter required by law to be disclosed.

25.    Defendant knowingly committed the acts complained of. As such, Plaintiff is entitled to

exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-(b).

D.ATTORNEYS'FEES

26.    Plaintiff engaged the undersigned attorneys to prosecute this lawsuit against Defendant and

agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.

27.    Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas Civil

Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents Plaintiff




                                                                                                   6
 Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 8 of 52




presented the claim to Defendant, and Defendant did not tender the just amount owed before the

expiration of the 30th day after the claim was presented.

28.       Plaintiff further prays that she be awarded all reasonable attorneys' fees incurred in

prosecuting her causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                    VI.      DISCOVERY REQUESTS

29.       Pursuant to Tex. R. Civ. P.       194, 195, 196, 197 & 198, and in accordance with the

instructions stated therein, Plaintiff requests that Defendant respond to the attached Request for

Disclosures, Request for Production, Interrogatories, and Request for Admissions within fifty (50)

days of its receipt of the same. See Exhibit A, attached hereto.

                                VII.      TEX. R. CIV. P. 193. 7 NOTICE.

30.       Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby notifies all parties and counsel

of record that Plaintiff may introduce into evidence at the time of trial or pre-trial, those documents

produced by all parties in response to requests for production and/or requests for disclosure in this

matter.

                                          VIII. JURY DEMAND

31.       Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has tendered the

appropriate fee.

                                             IX.    PRAYER

32.       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein, and that, after due process of law, Plaintiff have judgment against

Defendant for actual damages, together with exemplary damages, statutory damages, treble

damages, statutory interest, pre-judgment interest, post-judgment interest, attorneys' fees, costs of



                                                                                                     7
 Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 9 of 52




suit, and for all such other and further relief, both general and special, in law and in equity, to

which Plaintiff may be justly entitled.


                                                     Respectfully submitted,

                                                     THE BUZBEE LAW FIRM

                                                     By: Isl Anthony G. Buzbee
                                                     Anthony G. Buzbee
                                                     State Bar No. 24001820
                                                     Christopher J. Leavitt
                                                     State Bar No. 24053318
                                                     JPMorgan Chase Tower
                                                     600 Travis Street, Suite 7300
                                                     Houston, Texas 77002
                                                     Tel: (713) 223-5393
                                                     Fax: (713) 223-5909
                                                     tbuzbee@txattomeys.com
                                                     cleavitt@txattomeys.com
                                                     www.txattomeys.com

                                                     AND
                                                     LAW OFFICES OF MANUEL SOLIS, PC
                                                     6657 Navigation Blvd.
                                                     Houston, TX 77011
                                                     Phone: (713) 277-7838
                                                     Fax: (281) 377-3924

                                                     By:/s/ Stephen R Walker
                                                     Stephen R. Walker
                                                     Texas Bar No. 24034729
                                                     Email: swalker@manuelsolis.com
                                                     Gregory J. Finney
                                                     Texas Bar No. 24044430
                                                     Email: gfinney@manuelsolis.com
                                                     Juan A. Solis
                                                     Texas Bar No. 24103040
                                                     Email: jusolis@manuelsolis.com

                                                     ATTORNEYS FOR PLAINTIFF
                                          EXIIlBITA




                                                                                                 8
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 10 of 52




             PLAINTIFF'S REQUEST FOR DISCLOSURES TO DEFENDANT


        Pursuant to Tex. R. Civ. P. 194 & 195, Plaintiff serves her Request for Disclosures upon

Defendant. Plaintiff requests that Defendant provide the information or material described in

Rules 194.2(a) through (l) and 195. Defendant's responses to the same are due within 50 days of

the service of this request.


PLAINTIFF'S REQUEST FOR PRODUCTION, INTERROGATORIES AND REQUEST
                  FOR ADMISSIONS TO DEFENDANT

        Pursuant to Tex. R. Civ. P. 196, 197 and 198, Plaintiff serves her Request for Production,

Interrogatories and Request for Admissions upon Defendant. Defendant's responses to the same

are due within 50 days of the service of these requests.

                                         DEFINITIONS

        The following terms are defined and used in these requests as follows:

       1.     "Plaintiff', "Plaintiff(s)" means Flor Pecina, and all representatives acting or
purporting to act on their behalf with respect to any matter inquired about in these discovery
requests.

       2.      "Defendant", "Defendant(s)" and means United National Insurance Company,
and all representatives, purporting to act on its behalf with respect to any matter inquired about in
these discovery requests.

       3.      "You" or "Your" or "Yours" or "Yourself' means United National Insurance
Company, and all representatives acting or purporting to act on your behalf with respect to any
matter inquired about in these discovery requests.

       4.      The term "person" or "individual" or "entity" means and includes, without
limitation, every natural person, association, firm, partnership, corporation, board, committee,
agency, commission, legal entity of any form or type, and every other organization or entity,
whether public or private.


      5.       The singular and masculine form of any noun or pronoun includes the plural, the
feminine, and the neuter.

       6.       "Statement" includes any written or graphic statement signed or otherwise adopted

                                                                                                    9
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 11 of 52




or approved by the person making it, and any stenographic, mechanical, electronic or other
recording or transcription thereof which is a substantially verbatim recital of an oral statement by
the person making it and contemporaneously recorded. This includes any "Witness Statement."
See Tex. R. Civ. P. 192.3(h)

       7.      "Document" or "Documents and Materials" includes, but is not limited to, the
originals and all copies of written, reported, recorded or graphic matter however produced or
reproduced, which is now or was at any time in the possession, custody, or control of the producing
party, the party's attorneys, accountants, or any of their agents, including but not limited to, all
papers, books, accounts, drawings, graphs, charts, photographs, electronic or videotape recordings,
and any other data compilations from which information can be obtained and translated, if
necessary, by the person from whom production is sought, into reasonably usable form, or all of
the foregoing upon which notations and writings have been made and which do not appear on the
original.

       8.      "Identify" when referring:

       (a)     to a person, means to state his or her full name, present or last known
               business or residential address, e-mail address and phone number;

       (b)     to a public or private corporation, partnership, association, or organization,
               or a governmental agency, means to state its full name, present or last
               known business address, e-mail address, and phone number;

       (c)     to a statement, means to identify who made it, who took or recorded it, and
               all persons, if any, present during the making thereof; to state when, where,
               and how it was taken or recorded; and to identify who was present or had
               last known possession, custody, or control thereof;

       (d)     to a document, means to give a reasonably detailed description thereof,
               including, if applicable, when, where, and how it was made; to identify who
               made it; and to identify who was present or had last known possession,
               custody or control thereof; and,

       (e)     to any other tangible thing, means to give a reasonably detailed description
               thereof, including, if applicable, when, where, and how it was made; to
               identify who made it; and to identify whom has present or had last known
               possession, custody or control thereof.

       9.       The phrases "relating", "relating to'', "all documents relating to", "all
documents related to", and "all other documents relating to" (along with all similar phrases)
mean and include all documents that relate in any way to the subject matter in question and/or the
subject matter of the specific request, including, without limitation, all documents that contain,
record, reflect, summarize, evaluate, comment upon, or discuss that subject matter or that in any
manner state the background of, or were the basis for, or that relate to, record, evaluate, comment
upon, or were referred to, relied upon, utilized, generated, transmitted, or received in arriving at


                                                                                                 10
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 12 of 52




conclusion(s), opinion(s), estimate(s), position(s), decision(s), belief(s), or assertion(s) concerning
the subject matter in question.

        10.    "Communication" refers to any transmission of information, including without
limitation correspondence, documents, reports, telephone calls, e-mail, text messages, private
messages, or conversations.

       11.     "Demand" or "Legal Demand" or "Demand Letter" refers to any demand or
notice of claim sent to You by Plaintiffs counsel on or about July 12, 2018.

       12.      "Lawsuit" means the lawsuit styled captioned above in the "Petition" filed in the
Judicial District Courts of Aransas County, Texas.
      13.     "Petition" refers to the Original Petition along with all amendments and
supplements thereto.

       14.     "Cause" or "Matter" are generic references encompassing any one or all the
following: the Claim, Demand, Claim-related dispute, Lawsuit, and Petition.

       15.     "Damage(s)" or "Loss(es)" or "Property Damage(s)" is the property damage(s)
sustained by the Subject Property made the basis of the Claim, the denial of which is made the
basis of the Lawsuit. This term includes "Other damages."

      16.     "Other Damages" means debris removal, temporary repairs, tree and shrub
removal, personal property removal and storage, loss of use and additional living expenses.

       17.     "Insured Location" or "Subject Property" shall mean and refer to real property
located at 369 Hailey Rd. Rockport, TX 78382. Insofar as the Claim relates to damage to "Other
Property" not physically located at this address, but still covered by the Policy, include such
property as being part of the "Subject Property."

       18.      "Dwelling" or "Residence" means the dwelling located at the Insured Location at
the time of the Event.

       19.    "Commercial Structure(s)" are insured commercial building(s) or structures atthe
Insured Location.

       20.     "Other Structures" means any insured structures located at the Insured Location
during the Event that are set apart from the Residence (or) Commercial Structure by a clear space,
including those connected only by a fence, utility line, or similar connection.

      21.      "Personal Property" means any or all of the personal property and business
personal property that is the subject of the claims made against Defendant(s) in this Lawsuit.
      22.      "Other Property" means any other type of insured property or chattel property
made the basis of the Claim, whether or not located at the insured location.

       23.     "Date of Loss" or (as abbreviated) "DOL," is August 25, 2017 and/or the date the

                                                                                                    11
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 13 of 52




insured property was damaged.

       24.      The "Relevant Time Frame," or "Relevant Period" (unless otherwise specified)
is from August 25, 2017 through the present. If a different period and/or time frame is relevant to
a particular request, that request will say so. If it does, follow the time frame specified.

      25.      "Policy" is policy number United National Insurance Company Policy No.
xxx:x2202 and/or all relevant policies of insurance purchased from, and issued by you as to the
Subject Property. If more than one insurance policy is applicable and/or relevant to the Claim and
Lawsuit, then the term Policy as used below refers to all such Policies.

       26.    "Policy Period" is the effective date of the Policy, i.e., the Policy inception date,
and termination date, for the Policy in place during the Date of Loss.

       27.      "Declarations" or "Declarations Page" which is sometimes referred to informally
and/or in abbreviated form as the "Dec Page," is normally the front page (or pages) of a policy
that specifies the named insured, address, policy period, location of premises, policy limits, and
other key information that varies from insured to insured.

       28.      "Claim" is the claim for Property Damage lodged by Plaintiff(s) for the Event, i.e.,
the Plaintiff's claim for damage reported to you. Depending on context or matter facts, this may
also encompass the Demand Letter sent by Plaintiff's counsel.

       29.     "Other Claim(s)" means other claims for property damage other covered loss,
including prior claims made by Plaintiff(s) relative to the Subject Property, which does not include
or encompass the Claim and/or the allegations made the basis of the Lawsuit.

      30.      "Claim number" is and/or shall refer to the number assigned by You to Plaintiff's
Claim, specifically Rl 7199922.

     31.     The "Event" is Hurricane Harvey which occurred in and around Aransas County,
TX on August 25, 2017.

       32.      "Handle" or "Handled" or "Handling" means claims activity including without
limitation, adjusting, supervision, estimating, settling along with all activity related to your receipt,
adjustment and settling or denying the Claim.

       33.     "Claim File" is .all paper and electronic records and information obtained, kept
and/or maintained by you or on your behalf, which relates to the Claim(s) submitted by Plaintiff(s)
for the Loss. This includes, without limitation:


    •   Correspondence or records of communication with Plaintiff(s) and any person related to
        the Claim. It includes all Claim(s) handling information, Claim(s) adjustment, internal
        Claim notes, recording(s), annotations, inspections, inspection reports, field notes, and
        communications with inspectors or adjusters, request for information to and from any


                                                                                                      12
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 14 of 52




        person or entity, which relate to the Claim.
    •   All information, which you received, reviewed, cross-referenced, relied upon relative to
        your handling and disposition of the Claim. This includes all references to any internal
        deadlines and your set for yourself.
    •   All other claim or underwriting file(s), for any other and/or previous loss claim made by
        the Plaintiff(s) relative to the Subject Property, used as part ofYour evaluation, adjustment,
        denial, or payment regarding the Claim. This includes the claim file for these others claims
        inclusive of all documents, reports, photographs, and files of all inspection of the Subject
        Property, inspection reports of any kind, and all estimates of damage.
    •   Insofar as the "Claim File" includes claim-handling guideline(s) promulgated by you,
        and/or the Claim File makes any implicit or explicit reference to such guideline(s), include
        Your production such guideline(s) along with the claim file unless otherwise produced in
        response to another request.
    •   Insofar as You produce any guideline separately, you must produce or identify information,
        which connect and/or identify the connection between the claim file reference and the
        guideline, which you separately produced.

       34.      "Underwriting File", means documents or information You (and for the purpose
of this definition, Your underwriters and/or underwriting department) reviewed as part of your
process of determining whether to insure the Subject Property, including your evaluation of risk
and/or acceptable risk and the rate you charged for the relevant risk Policy. This includes your
inspection of the Subject Property anything, which You reviewed as part of our underwriting
process. It also includes any correspondence and documents exchanged between You, Your agent
or any independent agent and Your underwriter(s) and/or underwriting department, including
without limitation questions and answers exchanged between any agent and underwriter(s)
regarding the Subject Property relating to insuring and/or binding the policy for the relevant Policy
Period or preceding policy period.

       35.      "Reserve(s)" money set aside or "reserved" to meet future payments associated
with the Claim (or claims related to the Event) incurred but not yet settled at as of the date such
reserve(s) is/are set. This includes initial reserves and all amendments or revisions to reserves
made over time.

        36.     "Third Party" means persons or entities other than the parties and their employees.

      37.      "Insurance Agent" means the person and/or entity that sold the Policy to Plaintiff.
This definition includes any independent insurance agent.

        38.     "Covered Peril" is a damage risk or cause ofloss covered by the Policy.



       39.     All definitions should be given their common sense meaning and/or be construed
as broadly as possible. If you do not understand a definition, or if you believe a definition precludes
You response to discovery request absent further clarification, it is incumbent on You to clarify
the definition versus objecting to same and using any such objection as the putative basis for

                                                                                                    13
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 15 of 52




refusing to respond and/or produce documents. Likewise, if a particular definition does not apply
to You I Your company, explain this in your response. By way of hypothetical example, if your
company does not create declaration pages, explain this in your response, or identify the document,
which carries a different name, but you (believe) serves the same or similar purpose.

                                       INSTRUCTIONS

1.     You have the dutv to supplement under the rules. Pursuant to Tex. R. Civ. P. 193.5, you
       are under an affirmative duty to supplement your responses to all discovery requests with
       information that you may acquire after filing your written response, if such information
       makes it known to you that your previous response was incorrect or incomplete when made,
       or, ifthe answer though correct and complete when made, is no longer true and complete
       and circumstances are such that a failure to amend would be in substance misleading. You
       are hereby requested to agree to so supplement any of your written responses to these
       discovery requests, and in the absence of any written objection to this request, it will be
       presumed that you have agreed to do so.

2.     If you are withholding information pursuant to any privilege, produce a withholding
       statement and/or privilege log as specified in Tex. R. Civ. P. 193.3.

3.     Pursuant to Tex. R. Civ. P. 215, if you fail to comply with proper discovery requests, the
       Court may make such orders in regard to the failure as are just, including among others, an
       order requiring you or your attorney, or both, to pay reasonable expenses, including
       attorneys' fees, caused by the failure. This includes timely responses to all requests. You
       are on notice that needless delays, improper and/or spurious objections will increase
       litigation fees and costs. Plaintiff(s) will seek fees and costs for unnecessary delays.

4.     Plaintiff(s) will agree to a reasonable protective order, which complies with the rules.

       a. Do not respond to these requests, withholding production, pending the entry of a court-
          ordered protective order. As stated herein, Plaintiff will agree to reasonable extensions
          of time and a pre-agreed order on protection.
       b. However, You must provide for and obtain an agreement on a protective order first.
          After such agreement is reached, Plaintiff(s) will agree to abide by the proposed
          protective order/confidentiality agreement pending court signature and/or entry.
       c. Plaintiff(s) will agree to a protective order that 1) encompasses protection for
          information which is genuinely confidential, proprietary and/or private, 2) excludes
          protection for documents for which confidentiality has been waived, 3) complies with
          the Tex. R. Civ. P., and the local rules of court, 4) does not require document(s) to be
          filed "under seal" simply because You marked them "confidential."
       d. As to filing documents under "seal," any agreement will include a requirement that the
          proponent of any document's purported confidentially, which would require
          document(s) be filed "under seal," must obtain a signed court order requiring such
          documents be filed under seal within 60 days of marking or producing marked
          documents as confidential. Otherwise, this filing requirement (will be) waived along
          with confidentiality of the documents for filling and/or use in any proceeding.


                                                                                                  14
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 16 of 52




     e. Plaintiff(s) will not agree to any order which would also require documents be
        submitted under seal and/or for in-camera inspection, which also prevents such
        documents from being made part of the official record of the matter during the
        pendency of such determination. Likewise, the confidentiality agreement will also
        include a stipulation that any motion, or filing which would cause any document, on a
        temporary basis or otherwise, to not be made part of, or included in the Court's official
        record and/or record on appeal voids the confidentiality agreement.

5.   Plaintiff(s) seeks Discoverv of Electronically Stored Information ("ESI"). In
     accordance with Tex. R. Civ. P. 196.4, Plaintiff(s) hereby request(s) that all ESI and
     responsive data or information that exists in electronic or magnetic form be produced
     in the TIFF (or other format specified below).

6.   Plaintiff(s) seeks a conference regarding production of ESI documents as set forth
     below. Plaintiff(s) agree(s) to collaborate on an agreed method for producing ESI,
     which avoids undue burden and expense. See In re Weekley Homes, L.P., 295 S.W.3d
     309 (Tex. 2009). Plaintiff(s) will entertain (other) methods of production, other than
     those specified below, which preserve native document format, information, and
     metadata. This includes Plaintifrs willingness to consider and reasonably adopt
     previously utilized and/or prior court-adopted protocols within the relevant
     jurisdiction. This may include through prior agreement, a tiered production process,
     which does not (initially) involve this protocol, but which includes later
     supplementation utilizing the protocol. On request, Plaintiff(s) will agree to a
     reasonable extension(s) and/or accommodations to facilitate the production ofESI in
     order to avoid (any) undue burden or expense. Otherwise, images and information
     will be produced with all metadata preserved under the protocol below.

7.   Defendant(s) must preserve Native format data. Regardless of the preliminary production
     format, Defendant(s) is/are demanded and must preserve and maintain all documents in
     their native format with all metadata intact. This preservation must include a complete and
     unaltered archive of all documents made the subject of this request and/or relevant to this
     Matter. If it is impossible or impracticable to convert native documents to the format
     specified below, then the production of said material/documents will be in either 1) another
     format which offers the same or similar content review, search and cross-reference
     capabilities, or 2) documents in their native format.

8.   All production will be electronic unless otherwise agreed. Defendant(s) shall produce ESI,
     documents, and data existing as electronic or magnetic data electronically. Production
     responses will be via USB, Flash or "Jump" drive, or external digital hard drive, or by a
     mutually agreeable digital file transfer protocol or method. If particular document(s)
     warrant production in a different format and/or a format not specified herein, Plaintiff(s)
     will cooperate with Defendant(s) regarding a mutually acceptable format.
9.   Responses must include specific reference to documents by Bates number and range.
     Documents and/or images must be marked sufficient to identify individual documents,
     which are responsive to each request including the beginning and ending range of the
     documents with the entire document produced in a consecutively numbered range.


                                                                                              15
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 17 of 52




10.   You must scan paper documents as high-quality images. Defendant(s) shall scan Black
      and white paper documents as TIFF files. Defendant(s) shall scan color documents and
      photographs, and images in color as 300 dpi single-page JPEG files with the quality setting
      at high.

11.   Defendant(s) will produce documents as Group IV "TIFF" files. Unless otherwise
      specified in this request (or as might otherwise be agreed by the Parties) Defendant(s) shall
      produce all documents will be produced as 300 dpi single-page TIFF files, using CCITT
      Group IV compression. Each page will contain a readable Bates number that does not
      obscure in any information contained in the original and/or source document.

12.   Reference files will accompany the Tiff images. All production documents will be
      produced with extracted text and load files, including the following:

      a.  A "Reference file" in either .dat (Relativity), .opt (Relativity I Concordance I Opticon),
         .dii (Summation), or .lfp (IPRO) (or other format), so long as the format used by
         Defendant(s) is readily and accurately convertible to the other formats listed without
         loss of any information. This "reference file" will associate each Bates number with
         its corresponding single-page image file; and,
      b. The parties shall also provide an ASCII delimited "load file," such as a data (.dat) or
         delimited text file (.csv), that will populate fields in a searchable flat database
         environment, containing one line for each document and fields for first and last Bates
         number.        ·

      c. To the extent extractable information exists, data in the load file shall include the
         following fields of information:

           •   Beginning and ending document numbers;
           •   Beginning and ending attachment ranges (calculated from the first page of the
               parent document to the last page of the last attached document);
           •   "Parent" identification for attachments, i.e., information establishing the
               relationship between documents and attachments;
           •   Page count within a document;
           •   Date and time created, modified and accessed;
           •   Author(s), page count, title and/or the text in the "Title" field of the application file;
           •   File type and path;
           •   The name of the application that generated the native file;
           •   A link to the native file if produced; and,
           •   Custodian information.


13.   Defendant(s) will save and serve Optical Character Recognition (OCR) generated text, in
      a text file named containing the Bates number of the document, saved in the same directory
      as the images. For example, Defendant's Production 0000001.tiff and Defendant's
      Production 0000001.txt.

                                                                                                      16
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 18 of 52




14.   Word Processing Documents. Defendant(s) will convert and produce Word, WordPerfect,
      and PDF documents produced consistent with the above. The text load file accompanying
      these images will include the filename of the document as a metadata field. Defendant(s)
      will produce extracted text (instead of OCR) unless Defendant(s) redact(s) the document.
      In that case, Defendant(s) can produce OCR text.

15.   E-mails will be produced in date and temporal order with attachments extracted.
      Defendant(s) will preserve all associations between emails and attachments, along with the
      attachment themselves. Defendant(s) must produce e-mail attachments in consecutive
      order, with attachments extracted produced proximately with the e-mail (which attached
      and sent or forwarded the attachment(s), such that the relationship between the two are
      identified and preserved using extracted metadata and/or custom metadata which identifies
      the "parent-child" relationship between e-mail and attachment along with relevant range.
      Save for certain exceptions noted below, Defendant(s) will convert Email and attachments
      to single-page images and produce same as per the specifications set forth herein.
      Defendant(s) will also produce a copy of the e-mails produced in their native form, as a
      .PST file.

16.   Specifically as to e-mails, the text load file shall contain, in addition to first and last Bates
      numbers and delimited fields that capture the data in each of the following metadata fields:
      To, From, CC, BCC, Subject, date sent, time sent, e-mail thread, number of attachments
      for emails captured from Microsoft Outlook or Lotus Notes, Conversation Index. The text
      file accompanying the TIFF images shall contain the extracted text from the email, with
      fields, which include the above, as well as information described in 12(a-c) above, without
      limitation.

17.   Production of OCR text is acceptable for redacted e-mail documents. Attachments shall be
      processed as though they were separate documents, and the text load file shall identify, for
      each email, the Bates range of any attachment and/or consistent with the above.

18.   Defendant(s) will produce Excel files and other spreadsheets and digital photographs in
      native file format, in a separate folder and/or file folder contained on the production media.
      The corresponding text load file must contain a field that identifies the file path of the
      native file corresponding to (these) document(s). Do not scan, image, or PDF
      Spreadsheets. Unless previously agreed, these are to be produced in native format, or in
      a format which 1) produces active/working fields from the spreadsheet, and 2) preserves
      metadata information described herein and avoids the production of voluminous and
      needless empty excel and/or spreadsheet files.

19.   A placeholder image with Bates number(s) must be included in the location (within the
      sequence of other documents produced) which identifies the document by name or Bates
      number and range and indicates where the spreadsheet is located, i.e., the separate folder.
      For example, if an excel spreadsheet is attached to an e-mail, a placeholder document
      should be included in the e-mail production, but the extracted excel attachment must be
      served in the separate folder discussed above. Responses and/or sufficient information

                                                                                                    17
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 19 of 52




       must be provided in/on the placeholder, text load file, or other reference to allow the Parties
       to search for either the e-mail or the attached spreadsheet and locate and/or identify both,
       i.e., all communications/attachments within a specific parent-child (document)
       relationship.

20.    Again, Plaintiff(s) is/are amenable to alternative methods of production, which preserve
       native content and/or metadata. But insofar as production involves imaging, the method
       should ensure that superfluous pages containing zero relevant data or information are not
       produced.

21.     ESI and/or document subject to the ESI protocol include, without limitation:

       a.     Spreadsheets and tables, e.g., Excel or Lotus 123 worksheets;
       b.     Accounting application data, e.g., QuickBooks, Money, Peachtree data files;
       c.     Sound recordings, e.g., WAV and MP3 files;
       d.     Video and animation, e.g., AVI and MOV files;
       e.     Computer aided design/drawing files e.g., .dwg, .dxf, .rvt;
       f.     PowerPoint presentations, e.g., .PPT and .PPTX
       g.     Microsoft Access databases, e.g., .MDB and .ACCDB;
       h.     Images, e.g., -JPG, .JPEG, and .PNG;
       i.     Scheduling files e.g., .P3, .P3C, .PRY, and JffiR'; and,
       j.     Any other non-text based file type, e.g., other than Microsoft Word, or Word
              Perfect formats such as .doc, .txt, docx., .rtf, .wpd.

22.    Defendant(s) will seek to avoid unnecessary duplication of identical documents. If
       identical documents can be identified by metadata or otherwise, and substituted with single
       page placeholder documents identifying the same document, Defendant(s) shall do so. For
       example, a document attached to an e-mail sent, forwarded, forwarded multiple times,
       Defendant(s) should produce said document/attachment once and provide place holders
       elsewhere in lieu of producing the same document multiple times.

23.    In addition to the above, Defendant(s) shall produce a PDF version of the documents made
       responsive to Requests 1, 2, and 3. These versions will contain the same Bates range as
       their TIF counterparts, but will also include the terms "PDF Version", which follows the
       relevant Bates range.

                              NOTICE OF AUTHENTICATION

        As per Tex. R. Civ. P. 193.7, Plaintiff(s) intend to use all documents exchanged and
produce between the Parties, including but not limited to correspondence and discovery responses
during the trial of the matter styled and captioned above.

            PLAINTIFF'S REQUEST FOR PRODUCTION TO DEFENDANT

Request for Production No. 1: Produce the following documents:



                                                                                                   18
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 20 of 52




       a.     A certified copy of the Policy.
       b.     A certified copy of the Policy Declaration Page(s), for the Subject Property, for the
              last three years.

Request for Production No. 2: Produce a color copy of the Claim File.

Request for Production No. 3: Produce the complete Underwriting File(s) for the Policy or Policies
issued to Plaintiff(s) for the Subject Property, for the Policy Period covering the Event.

Request for Production No. 4: Produce the complete Underwriting File(s) for the Policy or Policies
issued to Plaintiff(s) for the Subject Property for two Policy Periods and/or years preceding the
year of the Event.

Request for Production No 5: If you contend Plaintiff(s) made Other Claim(s) for property
damage(s), which affected your Claim decision(s), for these Other Claim(s), produce certified
copies of:

       a)      The relevant underwriting file(s);
       b)      Relevant policies; and,
       c)      The Claim file(s).

Request for Production No. 6: Produce all Communications with Plaintiff(s).

Request for Production No. 7: Produce all communications with any person or entity regarding
Plaintiff(s), the Subject Property, or Claim.

Request for Production No. 8: Produce all communications with any local, state, or federal
governmental entity related to the Plaintiff(s), Subject Property, Claim, or Lawsuit.

Request for Production No. 9: Produce all Claim related communications to, from, or involving
any:
   a)      Claim handler, personnel, and manager;
   b)     Independent, or public adjuster;
   c)      Inspector or estimator;
   d)     Any non-third party engineer or consultant;
   e)      Any third party contractor, engineer or consultant;
   f)     The direct or indirect managers or supervisors of these individuals or entities.

Request for Production No. 10: Produce all communications with Plaintiffs insurance agent,
which relates to the Claim, the Subject Property, or the Lawsuit.

Request for Production No. 11: Produced Plaintiffs file and/or records kept or maintained by
Plaintiffs insurance agent, for which you have custody, control or access.

Request for Production No. 12: Produce all documents which identify Plaintiffs Insurance Agent.



                                                                                                19
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 21 of 52




Request for Production No. 13: Produce all documents and materials provided to Plaintiff(s)
regarding the Claim or Subject Property.

Request for Production No. 14: Produce all documents and materials, which Plaintiff(s) provided
to You, regarding the Claim or Subject Property.

Request for Production No. 15: Produce all documents and materials, which any person other than
Plaintiff(s), provided to You, regarding the Claim or Subject Property.

Request for Production No. 16: Produce all reports, weather reports, storm reports, interviews,
witness statements, surveys, appraisals, damage estimates, proofs of loss, or adjuster report(s)
referring to the Claim, Subject Property or damage to the Subject Property.

Request for Production No. 17: Produce color copies of all visual depictions, reproductions,
diagrams, drawings, photographs, video recording or tapes of, or related to the Subject Property
before, on or after the date of Loss.

Request for Production No. 18: Produce all claims handling instructions, manuals, standards or
guidelines in effect on the date of loss, which relate to the claims handling practices, procedures
and standards for property damage of the type, which is made the basis of the Claim.

Request for Production No. 19: Produce all documents reflecting the condition of the Subject
Property or damages to the Subject Property for similar prior insurance claim(s) (if any) asserted
by Plaintiff(s) relative to the Subject Property.

Request for Production No. 20: If you contend any of the following, then produce all documents
evidencing the basis of any of these contentions.

    a)   Plaintiff sustained no damages whatsoever;
    b)   Plaintiff sustained no damages caused by the Event;
    c)   Plaintiff sustained damage, caused by some other event or cause;
    d)   Plaintiff sustained no covered loss under the Policy.

Request for Production No. 21: Produce document(s) evidencing Reserves set for the Claim.

Request for Production No. 22: Produced all requests for information to or from any Third Party
regarding the Subject Property, the Plaintiff(s), or the Claim or, or any other claim for the last three
years.


Request for Production No. 23: All formal or informal policies, procedures or guidelines utilized
to assist, instruct, advise, or guide any person who handled the Claim, or which was created and/or
maintained by you relative to claims handling and/or adjustment of the type of claim(s) made the
basis of the lawsuit, which were in effect on the date of loss.




                                                                                                     20
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 22 of 52




Request for Production No. 24: Produce all documents and information received or obtained by
You through any method whatsoever, from any person(s), entity(ies), or source, which relates to
Plaintiff, the Subject Property, the Policy or Claim. This request is inclusive of discovery in this
matter, or any other matter insofar as it relates to the documents and information described in this
request.

Request for Production No. 25: Produce document(s), which identify all person(s) or entities who
inspected, assessed causation and/or assessed damages, inclusive of any person(s) who provided
You with any report and/or estimate of the cost to repair damages for the Claim. In your response,
segregate between:

    a)        Your employees;
    b)        Persons/entities with whom you engaged or contracted for relevant services; and,
    c)        Persons or entities not employed, engaged, or contracted by You.

Request for Production No. 26: Produce all communications between You and any person(s) who
inspected, assessed causation and/or assessed damages, inclusive of any person(s) who provided
You with any estimate of the cost to repair damages for the Claim. This request includes all
reports, assessment, and estimates in their partial, preliminary, draft, and final form(s).

Request for Production No. 27: If you hired or engaged any Third Party, including without
limitation an engineer, appraiser, or inspector, to inspect and assess causation and/or assess
damages relative to the Subject Property or Claim, produce all:

         a) Documents which identify this/these person(s) or entity(ies);
         b) All communications between you and this/these person(s) or entity(ies);
         c) All reports, assessment, estimates in their partial, preliminary, draft, and final form(s);
         d) All agreement, contracts, bills, invoices, payments with, by or to this/these person(s)
            or ent~ty(ies);
         e) Documents or information indicating how many times you have engaged or hired
            this/these person(s) or entity(ies) in the past;

Request for Production No. 28: Produce a copy of the source(s) for prices or price list utilized by
You and/or Your estimator in Your estimate to repair damages. Insofar as this price list is derived
from a program, vendor-maintained database, or collection of prior, similar estimates, produce this
underlying data.

Request for Production No. 29: In addition to the Claim number, produce documents sufficient to
identify all internal claim number(s), code(s), name(s), and nomenclature(s), utilized by You
internally and/or without Your company to refer or identify the Plaintiff, Claim, other than the
Plaintiff's name and Claim Number assigned by You and/or listed defined above.
Request for Production No. 30: Insofar as you assert Plaintiff's Claim was submitted to you
untimely, produce documents that support this contention. Include documents which memorialize
the date and time of Plaintiff's loss report and the precise section of the policy relied upon for this
contention. If you assert no such contention, respond to this request with ''None."



                                                                                                    21
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 23 of 52




Request for Production No. 31: Insofar as you denied any part of the Claim, identify documents
1) supporting this denial and 2) evidencing the explanations(s) offered and delivered by you to
Plaintiff(s) regarding this denial.

Request for Production No. 32: Produce documents, which identify any depreciation method,
formula, program, or table utilized by you in underwriting the Policy.

Request for Production No. 33: Produce documents, which identify any depreciation method,
formula, program, or table utilized by you in adjusting, paying, or denying the Claim.

Request for Production No. 34: Produce all oral and written statements related to Plaintiff(s), the
Claim, or Subject Property.

Request for Production No. 35: Pursuant to the Tex. R. Civ. Evid., produce all documents
evidencing criminal conviction, which you intend to use as evidence to impeach any party or
witness.

Request for Production No. 36: Produce and identify any documents or materials made the specific
basis of your response to any Interrogatory No. 2.

Request for Production No. 37: Produce any documents or materials made the specific basis of
your response to any Interrogatory No. 4.

Request for Production No. 38: Produce any documents or materials made the specific basis of
your response to any Interrogatory No. 5.

Request for Production No. 39: Produce any documents or materials made the specific basis of
your response to any Interrogatory No. 6.

Request for Production No. 40: Produce any documents or materials made the specific basis of
your response to any Interrogatory No. 7.

Request for Production No. 41: Produce any documents or materials made the specific basis of
your response to any Interrogatory No. 10.

Request for Production No. 42: Produce any documents or materials made the specific basis of
your response to any Interrogatory No. 11.

Request for Production No. 43: Produce any documents or materials made the specific basis of
your response to any Interrogatory No. 12.

Request for Production No. 44: Produce any documents or materials made the specific basis of
your response to any Interrogatory No. 14.




                                                                                                22
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 24 of 52




Request for Production No. 45: Unless you unequivocally admitted Request for Admission No.
3, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 46: Unless you unequivocally admitted Request for Admission No.
7, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 47: Unless you unequivocally admitted Request for Admission No.
8, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 48: Unless you unequivocally admitted Request for Admission No.
10, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 49: Unless you unequivocally admitted Request for Admission No.
12, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 50: Unless you unequivocally admitted Request for Admission No.
13, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 51: Unless you unequivocally admitted Request for Admission No.
14, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 52: Unless you unequivocally admitted Request for Admission No.
15, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 53: Unless you unequivocally admitted Request for Admission No.
16, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 54: Unless you unequivocally admitted Request for Admission No.
17, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 55: Unless you unequivocally admitted Request for Admission No.
19, produce all documents and materials you contend support your denial and/or refusal to admit
said request.
Request for Production No. 56: If you declared the Event as a "Catastrophe" or "Cat," produce
documents relevant to this declaration.



                                                                                            23
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 25 of 52




Request for Production No. 57: Produce any reinsurance Policy relevant to coverage for the Claim,
or groups of claims, which include the Claim.

Request for Production No. 58: Produce all communication, reports, periodic reports, assessments,
reserve-related communications, with any reinsurer regarding the Claim, or groups of claims,
which include the Claim.

Request for Production No. 59: Produce all communication with any Attorney, regarding the
Plaintiff, Subject Property, or Claim, which predates your receipt of any letter of representation
relative to the Claim.

Request for Production No. 60: Produce all communication, between your Attomey(s) and other
attomey(s) who/whom does/do not represent You, regarding the Plaintiff, the Subject Property, or
Claim, or groups of claims, which do include, or may include the Claim.

Request for Production No. 61: Produce the resume or CV for all consultants, engineers, experts,
which you consulted, utilized or retained regarding the Claim.

                    PLAINTIFF'S INTERROGATORIES TO DEFENDANT

Interrogatory No. 1: Identify and describe the name and/or entity name, title, address, telephone
number, employer, and description of their involvement in the Claim for any person or entity that:

    a)        Participated Claims assessment, handling, adjustment, or payment;
    b)        Communicated with you regarding the Plaintiff, Subject Property, or Claim;

Interrogatory No. 2: If you contend the Policy does not cover some or all of the damages to the
Subject Property, describe and/or identify:

         a)      The scope, cause, and origin of damages you contend is/was not covered; and,
         b)      All Policy-based term(s), exclusion(s), or the contractual bases for your
                 contention(s) as to the absence of and/or exclusion from coverage for part or all of
                 the damage(s);
         c)      The factual basis for your assertion (if any) in the absence of coverage, covered
                 damages, or excluded coverage; and,
         d)      All documents supporting your response a), b) and c).

Interrogatory No. 3: Describe the history of any estimates obtained by You and/or provided to
Plaintiff(s), including without limitation all drafts, revisions, and reconciliations of any estimates.




Interrogatory No. 4: If you contend that Plaintiff(s) failed to give you proper and/or timely notice
of the Claim, describe the details of this contention and how any alleged failure prejudiced your



                                                                                                    24
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 26 of 52




ability to. adjust the Claim. Include in this description and/or identify documents sufficient to
describe or explain:

       a) The date of when you first received notice of the Claim;
       b) The date you first discussed the Claim with Plaintiff(s) if different from your response
          to a) above;
       c) The date you inspected first inspected the property;
       d) The date in which you delivered your Claim response to Plaintiff;
       e) The method you used to communicate your conclusions.

In the event, one or more of the proceeding items of information exists, or is made the part basis
for your assertions relative to any alleged failure of proper or timely notice, explain this in your
response.

Interrogatory No. 5: Do you contend Plaintiff(s) failed to provide you any requested information
or materials, which prejudiced your ability to evaluate and adjust the Claim? If so, explain your
assertion in this regard and include:

       a) A detailed description of how this alleged failure precluded your evaluation and
          adjustment of the Claim;
       b) A description of whether or not you actually did evaluate, adjust and respond to the
          Claim.

Interrogatory No. 6: If you contend Plaintiffs acts or omissions voided, nullified, waived or
breached the Policy, state the factual basis of this contention and identify all documents and policy
terms which you assert support this contention.

Interrogatory No. 7: If you contend Plaintiff(s) failed to satisfy condition precedent or any
covenant contained in the Policy, explain the basis of this contention.

Interrogatory No. 8: Identify all requests for material and information sought by You regarding
the Claim.

Interrogatory No. 9: Identify all correspondence sent by You which explains any part of the Claim
which you denied, or explains your Damage estimate.

Interrogatory No. 10: If you anticipated litigation in relation to the Claim, identify this date and
explain the specific basis of this contention, identifying all documents, which support this
contention.




Interrogatory No. 11: If you applied depreciation as part of your claims adjustment process,
explain your method in detail. Identify all components of the Subject Property, by component
name and age, to which you applied depreciation along with explaining the method You applied

                                                                                                  25
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 27 of 52




 for each. If you applied the same level of depreciation, to all component parts of the Subject
 Property as a whole, explain this in your answer. If this method differs from depreciation applied
 in underwriting the policy or any other context, explain the difference. If this method is contained
 in any written policy, instruction or guideline, identify all such documents.

 Interrogatory No. 12: Describe whether you applied depreciation to labor or any repair related
 activity (or any portion thereof). Include amounts involved, the method applied and the name
 and/or insurance industry name for the method.

 Interrogatory No. 13: In lieu of additional requests for admission, identify facts, which you will
 agree to admit and/or agree to jointly stipulate, in order to streamline litigation and reduce costs.
 This might include, without limitation, correct party information, date ofloss, loss coverage, type
 of coverage (for example ACV vs. RCV), coverage limits.

 Interrogatory No. 14: Identify all documents which support each defense and/or affirmative
 defense described in your Original Answer, including all amendments thereto.

 Interrogatory No 15: As it relates to your response to Request for Production No. 20, explain how
 or why the documents produced in response to this request, support your assertion(s) (if any) that
 Plaintiff(s):

    a)   Sustained no damages whatsoever;
    b)   Sustained no damages caused by the Event;
    c)   Sustained damage, caused by some other event or cause;
    d)   Sustained no covered loss under the Policy.

 Interrogatory No. 16: Identify, and describe the work performed, or information provided by each
 person(s) or entities who/whom/that inspected, assessed causation, assessed damages, inclusive of
 any person(s) who provided You with any estimate of cost to repair damages for the Claim, or
 provided you with information considered by You as part of Your assessment of the Claim. In
 your response, segregate between and/or explain the role of each:

    a)      Person(s) employed by you
    b)      Person(s) I entities with whom you engaged or contracted for relevant services; and,
    c)      Person(s) or entities not employed, engaged, or contracted by You.

 Interrogatory No. 17: Identify and describe the name, title, address, telephone number, employer,
 description of their involvement in the Claim for any person or entity that participated in the
 creation of Your responses to these interrogatories.




              PLAINTIFF'S REQUEST FOR ADMISSIONS TO DEFENDANT

 Request for Admission No. 1: Admit the Policy is an Actual Cash Value or "ACV" policy.


                                                                                                   26
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 28 of 52




   Request for Admission No. 2: Admit the Policy is a Replacement Cost Value or "RCV" policy.

   Request for Admission No. 3: Admit that aside from the Claim, Plaintiff(s) has/have submitted
   no previous claim for damages to the subject Property.

   Request for Admission No. 4: Admit You reinsured the Policy.

   Request for Admission No. 5: Admit You created or hired someone to create a damage repair
   estimate for Plaintiffs Claim.

   Request for Admission No. 6: Admit You did not create or hire someone to create a damage repair
   estimate for Plaintiffs Claim.

   Request for Admission No. 7: Admit one or more persons who participated in the adjustment of
   the Claim did not visit or physically inspect the Subject Property.

   Request for Admission No. 8: Admit You depreciated labor as part of Your estimate.

   Request for Admission No. 9: Admit You denied part or all of Plaintiffs Claim based on the
   untimeliness of the Claim.

   Request for Admission No. 10: Admit Plaintiff(s) timely reported the Claim.

   Request for Admission No. 11: Admit You denied the Claim in whole or in part because you
   contend the Claim is not covered by the Policy.

   Request for Admission No. 12: Admit You did not request a sworn proof of loss from the
   Plaintiff(s).

   Request for Admission No. 13: Admit You did not request a sworn proof ofloss from any insured
   person other than the Plaintiff(s).

   Request for Admission No. 14: Admit a windstorm caused the damages reported in the Claim.

   Request for Admission No. 15: Admit are a Covered Peril under the Policy.

   Request for Admission No. 16: Admit a caused the damages reported in the Claim.

   Request for Admission No. 17: Admit are a Covered Peril under the Policy.

   Request for Admission No. 18: Admit the Policy was in full force and effect on the Date of Loss.

   Request for Admission No. 19: Admit Plaintiff(s) paid all required premiums under the policy as
   of the Date of Loss.




                                                                                               27
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 29 of 52




 Request for Admission No. 20: Admit You set reserves relative to the Claim.




                                                                               28
     Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 30 of 52



                                      CAUSE NO. 19-0277

FLOR PECINA                                           §       IN THE DISTRICT COURT
     Plaintiff,                                       §
                                                      §
v.                                                    §       156th JUDICIAL DISTRICT
                                                      §
UNITED NATIONAL INSURANCE                             §
COMPANY                                               §
     Defendant.                                       §       ARANSAS COUNTY, TEXAS

                            DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, UNITED NATIONAL INSURANCE COMPANY, Defendant in the

above-styled and numbered cause, and files this its Original Answer and in support of the same

would respectfully show unto the Court as follows:

                                             I.
                                      GENERAL DENIAL

       Subject to all written stipulations, admissions or pleadings which Defendant may hereafter

make and file in this cause, Defendant generally denies the allegations contained in Plaintiff’s

Original Petition, pursuant to Rule 92, T.R.C.P. and demands strict proof thereof, to which

Defendant is entitled under the laws of this State and its Constitution.

                                              II.
                                       SPECIFIC DENIAL

       Pleading further, Defendant specifically denies that all conditions precedent have been

performed.

                                           III.
                                  AFFIRMATIVE DEFENSES

       Pursuant to Tex. R. Civ. P. 94, Defendant affirmatively pleads the defense of statute of

limitations as to any of Plaintiff’s claims brought pursuant to the Texas Insurance Code. The



                                                 1                                           Electronically Filed
                                                                                              2/24/2020 8:39 AM
                                                                                      District Clerk, Pam Heard
                                                                                        Aransas County, Texas
                                                                                          By: Stephanie Abbott
    Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 31 of 52



underlying claim giving rise to this lawsuit was concluded on September 26, 2017. The Texas

Insurance Code has a two-year statute of limitations. Plaintiff filed the above-styled and numbered

lawsuit within the statute of limitations on August 25, 2019; however, Defendant was not served

until January 31, 2020, after the statute of limitations had expired. Accordingly, Plaintiff failed to

exercise due diligence in accomplishing service upon this Defendant and therefore Plaintiff’s

causes of action with a two-year limitations period are untimely.

       Defendant also pleads the affirmative defense of policy exclusion as any and all damage to

Plaintiff’s roof is excluded by the Policy. The Subject Policy specifically excludes from coverage

any damage to the roof.

       Defendant further affirmatively pleads payment and/or offset. Pursuant to the Policy,

Defendant UNIC already paid Plaintiff for her claim under the policy as well as an additional

amount as a result of an appraisal award issued by the parties’ designated appraisers without the

need for an umpire. Defendant paid the Appraisal Award in accordance with the Policy’s terms

and conditions, taking into account depreciation, determining payment based on Actual Cash

Valuation (ACV), and application of the deductible.

                                IV.
     FRIVOLOUS ACTION PURSUANT TO TEXAS INSURANCE CODE § 541.153

       Defendant further pleads that Plaintiff’s causes of action under Chapter 541 of the Texas

Insurance Code are groundless and brought in bad faith or brought for the purpose of harassment.

Defendant requests that upon the Court’s finding of the same that Defendant be awarded court

costs and reasonable and necessary attorney’s fees.

                                                 V.

       Defendant is also providing written notice making an election of legal responsibility

pursuant to Tex. Ins. Code § 542A.006 with respect to this lawsuit arising out of Claim Number

                                                  2
    Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 32 of 52



R17199922 involving the property located at Rockport, Aransas County, Texas. Defendant, United

National Insurance Company elects to accept whatever liability Francisco Diaz and/or Southwest

Adjusters may have with respect to their involvement with Claim Number R17199922.

       Defendant hereby demands a jury.

       WHEREFORE, PREMISES CONSIDERED, Defendant, UNITED NATIONAL

INSURANCE COMPANY, prays that Plaintiff takes nothing by this suit, but that this Defendant

have judgment, recovery for its reasonable and necessary attorney’s fees plus costs of court, and

such other and further relief to which it may be justly entitled, either at law or in equity.

                                               Respectfully submitted,


                                               GONZALEZ, CHISCANO, ANGULO & KASSON, PC
                                               9601 McAllister Fwy., Ste. 401
                                               San Antonio, Texas 78216
                                               Tel: (210) 569-8500
                                               Fax: (210) 569-8490


                                               By: /s/ Richard J. Kasson ______________ _
                                                       RICHARD J. KASSON
                                                       State Bar No. 24002392
                                                       rkasson@gcaklaw.com
                                                       REBECCA H. ADUDDELL
                                                       State Bar No. 24097280
                                                       raduddell@gcaklaw.com

                                               ATTORNEYS FOR DEFENDANT




                                                  3
   Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 33 of 52



                               CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day of February, 2020, in accordance with the Texas
Rules of Civil Procedure, a true and correct copy of the foregoing document has been forwarded
to the following by CM/ECF, fax transmission, certified mail, return receipt requested, regular
mail, e-mail and/or hand-delivery:

Anthony G. Buzbee                                  Stephen R. Walker
Christopher J. Leavitt                             Gregory J. Finney
THE BUZBEE LAW FIRM                                Juan A. Solis
JP Morgan Chase Tower                              Law Offices of Manuel Solis, PC
600 Travis, Suite 6850                             6657 Navigation Blvd.
Houston, Texas 77002                               Houston, Texas 77011
Email: tbuzbee@txattorneys.com                     Email: swalker@manuelsolis.com
       cleavitt@txattorneys.com                           gfinney@manuelsolis.com
                                                          jusolis@manuelsolis.com


                                                   /s/ Richard J. Kasson___________________
                                                   RICHARD J. KASSON




                                              4
     Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 34 of 52



                                      CAUSE NO. 19-0277

FLOR PECINA                                             §   IN THE DISTRICT COURT
     Plaintiff,                                         §
                                                        §
v.                                                      §   156TH JUDICIAL DISTRICT
                                                        §
UNITED NATIONAL INSURANCE                               §
COMPANY                                                 §
     Defendant.                                         §   ARANSAS COUNTY, TEXAS


                          DEFENDANT’S NOTICE OF REMOVAL



TO THE HONORABLE JUDGE OF SAID COURT:

       PLEASE TAKE NOTICE that on February 24, 2020, Defendant, United National

Insurance Company (“UNIC”) filed a Notice of Removal in the United States District Court for

the Southern District of Texas, removing this case from the District Courts of Aransas County,

Texas to the United States District Court for the Southern District of Texas, Corpus Christi

Division. A copy of the Notice of Removal that was filed in federal court is attached as Exhibit 1.

A copy of this Notice has been sent to Plaintiff.

       PLEASE TAKE FURTHER NOTICE that the Notice of Removal has been filed in

accordance with the provisions of 28 U.S.C. §§ 1441, 1446 and 1446(d), and pursuant to 28 U.S.C.

§ 1446(d), the District Courts of Aransas County, Texas shall proceed no further with the above-

captioned case unless and until the case is remanded.




                                                    1
    Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 35 of 52



                                             Respectfully submitted,

                                             GONZALEZ, CHISCANO, ANGULO & KASSON, PC
                                             9601 McAllister Fwy., Suite 401
                                             San Antonio, Texas 78216
                                             Tel: (210) 569-8500
                                             Fax: (210) 569-8490

                                             By:  /s/ Richard J. Kasson
                                                  RICHARD J. KASSON
                                                  State Bar No. 24002392
                                                  rkasson@gcaklaw.com
                                                  REBECCA ADUDDELL
                                                  State Bar No. 24097280
                                                  raduddell@gcaklaw.com
                                             ATTORNEYS FOR DEFENDANT,
                                             UNITED NATIONAL INSURANCE
                                             COMPANY


                                CERTIFICATE OF SERVICE

        I hereby certify that on this the 24th day of February, 2020, in accordance with the Texas
Rules of Civil Procedure, a true and correct copy of the foregoing document has been forwarded
to the following by CM/ECF, fax transmission, certified mail, return receipt requested, regular
mail, e-mail and/or hand-delivery:

Anthony G. Buzbee                                   Stephen R. Walker
Christopher J. Leavitt                              Gregory J. Finney
THE BUZBEE LAW FIRM                                 Juan A. Solis
JP Morgan Chase Tower                               Law Offices of Manuel Solis, PC
600 Travis, Suite 6850                              6657 Navigation Blvd.
Houston, Texas 77002                                Houston, Texas 77011
Email: tbuzbee@txattorneys.com                      Email: swalker@manuelsolis.com
       cleavitt@txattorneys.com                            gfinney@manuelsolis.com
                                                           jusolis@manuelsolis.com


                                             /s/ Richard J. Kasson_______________________
                                             RICHARD J. KASSON




                                                2
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 36 of 52




                                                   EXHIBIT "B"
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 37 of 52
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 38 of 52
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 39 of 52
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 40 of 52
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 41 of 52
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 42 of 52
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 43 of 52
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 44 of 52
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 45 of 52
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 46 of 52
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 47 of 52
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 48 of 52
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 49 of 52
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 50 of 52
Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 51 of 52
              Case 2:20-cv-00054 Document 2-1 Filed on 02/24/20 in TXSD Page 52 of 52




  011ÿ3ÿ4567589ÿ3ÿ 9ÿ3ÿ89 9ÿÿ7667589ÿ3ÿ 6 ÿ5 869ÿÿ67589ÿ3ÿ5969ÿ3ÿ 869ÿ3ÿ 



                                                        ÿ
!ÿ"#$%&'(ÿ)*&ÿ+,-./00(ÿ#1'2)$'ÿ-ÿ3'4&2ÿ
5637ÿ89:;<ÿ*=ÿ>;:?9"ÿ;<?:3;<6ÿ:;@>7<;9ÿ3A8<;Bÿ
5!&Cÿ.DE/FE/.+,ÿ-ÿ"*G#*'#1Hÿ
+IF'4ÿ"*'2$'ÿ#J2'Kÿ"*'2$'ÿ!&2%Kÿ<2)1*)*ÿ#J1'LKÿ?&M)*ÿ

      ")'&                                       "&*$2G'#1E#NN&1'*                                    7&O&2&1$&?LG<N#J1'
.DE/FE/.+,32P1)!ÿ8&''#1ÿQ3<R                                                                                    S =..
.,E.FE/.+,9-         O!&Cÿ32P1)!ÿ8&''#1ÿ"#$JN&1'ÿ8!)1'OOT*ÿ32P1)!ÿ8&''#1ÿU'4
                   C*ÿ$#&2L                                                                                         S =..
.,E.FE/.+,VJ2Lÿ"&N)1C                                                                                                S =..
                   W!!ÿ#Oÿ#*'ÿQX/0/=..RÿYYW##%%&&G&2ÿ@G#%&ÿUE52)1$ÿ*$#ÿ.,E+E+,ÿZ
.,E.FE/.+,[7&       H.0ÿ8=A=ÿ<***')1'ÿ?#ÿ@ÿ'&G4&1ÿ\)!%&2Kÿ<''#21&L=ÿ6)Uÿ3OO$&ÿVÿJ*'
                      $&&CÿW3ÿ?#C)Lÿ])ÿA)!ÿ-ÿ\!!ÿ82&*&1'ÿ?#ÿ<''#21&Lÿ<1CÿA)!                                   S =..
                   3J'ÿ8)LNÿ&1'YY
                   W!!ÿ#Oÿ#*'ÿ/;"ÿW:66ÿ35ÿ3@?@ÿQX/0/=..RÿA<:69"ÿ3>?ÿ?3
.,E[.E/.+,@?98^9;ÿ7ÿ\<6_97Kÿ<??37;9Bÿ-ÿYY32ÿP1)!ÿ8&''#1ÿ:*ÿ5!&                                                  S =..
                   A)2%&Cÿ.DE/IE+,ÿ̀ÿW3ÿ"J&ÿ")'&YY
+/E.FE/.+,7&aJ&*'ÿ6&''&2ÿ7&aJ&*'1Pÿ')'#1ÿ7&**J&                                                                 S =..
+/E.,E/.+,         ')'#1ÿ:@@>9"ÿQ<\<:?:;bÿ@<@9RÿG$%&CÿJGÿcLÿG2ÿ#$&**ÿ*&2&2
                   +/E+DE+,                                                                                          S =..
+/E.,E/.+,7&$&G'ÿ95:69ÿ799:8?ÿ\E:;@?7>?:3;@ÿ?3ÿ<??37;ÿ9B                                                          S =..
ÿ
ÿÿÿl
   d ÿeÿ9ÿf7965ÿeÿ679ÿeÿ6658 9ÿ
    lÿeÿ4567589ÿeÿÿ 9ÿÿeÿ89 9ÿÿ7667589ÿÿeÿ6 ÿ5 869ÿÿ67589ÿÿeÿ5969ÿÿeÿ 869ÿÿeÿ 
                                                                                                   ÿgÿh 68ÿ65ÿi5jÿk
                                                                                 ÿ
 mÿnoooÿd5l67589pÿq8rÿllÿ769ÿ 9 s r                                                t9 ÿquÿv678 wxyxz
 t8657w ÿ99ÿ79ÿj57{76 rÿt9 ÿ7llÿ{ ÿ58765 r                 |7 ÿ9ÿ5}uÿ~ÿÿ ÿÿ
   869
